Citation Nr: 0717012	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and, in February 2006, was remanded for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's current hepatitis disability, determined to 
be type C hepatitis, is not shown to be etiologically related 
to active service.

2.  The preponderance of the evidence indicates that the 
veteran most likely had hepatitis A in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Hepatitis C

Service connection, in essence, encompasses three elements: 
(1) in-service "injury" or other incident or manifestation 
therein pertinent to the disorder or disease for which 
service connection is sought; (2) present manifestation of 
the claimed disease or disorder; and (3) competent medical 
evidence on an etiological, or cause-effect, relationship 
between the two.  38 C.F.R. § 3.303 (2006).

The service medical records document the veteran's report in 
1970 that he "had had contact with an individual who later 
came down with infectious hepatitis within the past two to 
three weeks."  They include evidence that the veteran was 
diagnosed with infectious hepatitis and hospitalized for 
approximately seven weeks during active duty.  Active 
symptoms specific to hepatitis, such as jaundice, apparently 
were not present as of the October 1970 separation medical 
examination; however, the examination report does document 
the 1970 diagnosis of infectious hepatitis.

The record also indicates that the veteran was diagnosed with 
hepatitis C decades after discharge from active service.  
Recent clinical records reflect such a diagnosis.  See, e.g., 
VA clinical records dated in and after 2001, which document 
treatment for hepatitis characterized as Type C.

Complicating the analysis of this claim is that a specific, 
accurate test for hepatitis C reportedly was not available 
until 1989.  Although currently hepatitis is distinguished 
among various types - Types A, B, or C - such explicit 
distinctions apparently did not exist when the veteran was 
initially diagnosed with "infectious" hepatitis in 1970.  
Thus, this claim presents a number of medical issues: (a) 
whether the record presents a definite, confirmed diagnosis 
of hepatitis C presently; and (b) whether the veteran's liver 
disorder (infectious hepatitis) documented in 1970 is, in 
essence, one and the same as that presently manifested and 
characterized in recent VA clinical records as hepatitis C.  
The purpose of the Board's February 2006 remand order was to 
obtain clinical evidence addressing these issues.  The Board 
has carefully considered the results of the April 2006 VA 
compensation and pension (C&P) examination.  The Board finds 
the report of that examination contains competent evidence 
appropriate to the instant claim and that it complies with 
the Board's remand directives.    

The April 2006 C&P examination report does include a 
discussion of specific laboratory testing, dating back to 
1998, appropriate to determining which type of hepatitis the 
veteran currently has.  In other words, that examination 
report confirms what was not entirely clear to the Board in 
February 2006 - whether the recent diagnosis of type C 
hepatitis, as opposed to another type, was in fact accurate.  
Evidence specifically on that point is not contradicted by 
other clinical records in the claims file.  See, e.g., recent 
private clinicians' records reflecting the same diagnosis 
(Dr. Gualtieri's March 2006 record).    

Having established that the veteran now has hepatitis C, 
which is the disease for which he seeks service connection, 
the key issue is whether that diagnosis is related to 
infectious hepatitis diagnosed in 1970.  There is positive 
and negative evidence on this issue.  Having considered such 
evidence in the context of the entire record, the Board 
concludes that the probative weight of the evidence is on 
negative evidence.  On that basis, the Board concludes that 
the preponderance of the evidence is against service 
connection, and therefore, this case does not warrant 
employment of 38 U.S.C.A. § 5107(b) (West 2002) and 38 C.F.R. 
§ 3.102 (2006).    
   
With respect to evidence tending to favor the claim, the 
claims file includes a record, dated September 22, 2005, and 
signed by a private doctor (Dr. P. Vankineni).  This document 
is proffered as proof of an etiological link between 
"infectious" hepatitis diagnosed in 1970 and current 
hepatitis, characterized as "type C."  In pertinent part, 
Dr. Vankineni marked "yes" to the prepared statement: "If 
[the veteran] was diagnosed with infectious hepatitis and 
hospitalized [for seven weeks in 1970] and is now diagnosed 
with HCV [hepatitis C virus], then it is at least as likely 
as not that he was actually suffering from HCV in 1970."  
(Emphasis in original.)        

The Board finds the September 22, 2005 record proffered to 
prove etiological link between the 1970 diagnosis and present 
hepatitis C diagnosis carries marginal probative value.  As 
an initial matter, that record apparently was drafted by the 
veteran's counsel and is in the form of various prepared 
statements and corresponding "yes" and "no" blanks which 
were marked with "Xs" and signed by the doctor.  As a 
general matter, the Board is not stating that solicitation of 
a clinical opinion, whether by a claimant or his 
representative, to substantiate a claim itself renders the 
resulting opinion incredible or unreliable.  Indeed, it is 
the claimant's basic right to take appropriate action to 
substantiate his claim.  However, that consideration, under 
the circumstances of this case, which, in particular, 
indicates that veteran's counsel herself drafted the 
substantive language for a doctor to endorse, in conjunction 
with indication that the doctor who endorsed the item is 
reportedly is a practitioner in gastroenterology and internal 
medicine, not infectious diseases, in the Board's opinion, 
tends to reduce the probative weight to be accorded it.   

That said, even more importantly, Dr. Vankineni's September 
22, 2005 statement, in the Board's view, is indefinite and 
speculative, and lacks explanation of the rationale for the 
opinion.  The very use of the word "If" in the quoted 
etiology opinion (although Dr. Vankineni might not have 
written the text of the opinion itself, he did adopt it as 
his opinion when he endorsed it with an "X" for "yes") 
indicates a qualified statement, and that the doctor himself 
is not stating that, in his professional opinion, the veteran 
does have hepatitis C.  Although the "fact" that the 
veteran does now have type C hepatitis has been determined 
based on subsequent evidence as discussed above, and to that 
extent, Dr. Vankineni's statement and his other records, 
including those also dated on September 22, 2005 and 
thereafter, are consistent with the record, the statement, as 
vaguely and summarily worded, does not sufficiently convince 
the Board that there is a basis for that statement.  For 
instance, Dr. Vankineni does not even state that he did 
consider what was in the claims file to date, whereas the C&P 
examiner did.  That consideration, in particular, indicates 
the conclusory nature of the opinion, which adversely affects 
its reliability.  Nor does Dr. Vankineni explain clearly on 
what basis he concludes, essentially, that current hepatitis 
C and infectious diagnosis noted in 1970 are one and the 
same.  Indeed, precisely because accurate tests for 
distinguishing different types of hepatitis were not 
available until many years after discharge (Dr. Vankineni 
himself acknowledged that when he marked "Xs" for the 
statements "The Hepatitis C Virus (HCV) was discovered in 
1989" and "Prior to 1989, people suffering from Hepatitis C 
could not be diagnosed with the condition"), the Board 
requires at minimum some explanation supporting the use of 
words like "at least as likely as not."  Even if such 
words, as used in a prepared statement, are endorsed by a 
medical doctor, that does not render the etiology opinion now 
presented particularly probative, especially in light of a 
competent, and ultimately unfavorable, C&P clinical opinion 
that is based on appropriate laboratory findings and a review 
of the veteran's medical history, including that documented 
in the claims file.  

More specifically, in April 2006, the C&P examiner who 
considered laboratory testing results, concluded that the 
veteran "most probably" had hepatitis A during active 
service.  Although the examiner seems to have suggested the 
relevance of the veteran's history of substance abuse (which 
is consistent with the clinical evidence of record reflecting 
long-term history of drug use, including use by intravenous 
(IV) methods after service, but which is not even mentioned 
by Dr. Vankineni), he ultimately concluded that he cannot 
offer an etiology opinion linking the 1970 infectious 
hepatitis diagnosis with current hepatitis C without 
resorting to conjecture or speculation.  See 38 C.F.R. § 
3.102 (2006); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that experience as a prisoner of war "could" have 
precipitated the initial development of lung condition found 
too speculative to be medical nexus evidence to well-ground 
cause-of-death claim).     

Finally, the Board has considered whether Dr. Vankineni's 
endorsement of three separate prepared statements immediately 
preceding the above-quoted etiology opinion sentence is 
sufficient rationale to favor service connection.  
Essentially, they concern statistical information about 
"acutely infected HCV patients."  They presumably were 
prepared to communicate that, in the veteran's case, the 
veteran was "acutely infected" with hepatitis C virus in 
1970 (although it could not have been identified as such 
then); that the veteran, as with the majority of such 
infected patients, remained asymptomatic for many years 
(which appears to be consistent with the record); that the 
veteran now has chronic hepatitis C that is associated with 
the "acute" infection in 1970; and to serve as a bridge 
connecting the divide between the lack of definite means to 
identify hepatitis C in 1970 (as reflected in the first two 
statements in the September 22, 2005 report) and the 
concluding etiology opinion sentence therein.  However, the 
Board finds those three statements problematic and inadequate 
to serve as satisfactory rationale to support the concluding 
etiology opinion.  In particular, Dr. Vankineni marks "X" 
for "yes" to the prepared statement that the "risk of 
chronic infection after an acute episode of HCV is high" and 
then hand-writes "20%" next to that statement, which, in 
the Board's view, does not seem consistent.  What follows 
that is the following prepared statement: "While persistent 
infection following acute infection exists in 60-85% of those 
infected with HCV, 15-40% do not suffer from persistent 
infection."  This statement is inconsistent with his hand-
written insertion of "20%."  There is no explanation to 
reconcile the apparent inconsistencies; in fact, Dr. 
Vankineni left blank the portion typed "Explain" after the 
last prepared statement, which is the etiology opinion 
sentence.                

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board concludes that VA fulfilled all notice requirements 
during the appeal period.  It does not find basis to conclude 
that material prejudice resulted from a substantive notice 
defect, including that associated with timing of the notice, 
so as to preclude a decision on the merits of this case based 
on the current record.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  
    
This appeal arose from the May 2002 rating decision, which 
denied service connection for hepatitis C.  In April 2003, VA 
sent the veteran a letter advising him of the basic elements 
of a service connection claim, and informed the veteran that, 
if he identifies the sources of evidence pertinent to his 
service connection claim, then VA would assist him in 
securing the missing evidence from the sources identified, 
but that he ultimately is responsible for ensuring claim 
substantiation.  Also, the Board observes that the veteran 
was informed of what evidence is needed to substantiate a 
service connection claim and why the claim remains 
unsubstantiated, through the Statement of the Case (SOC) and 
multiple Supplemental SOCs (SSOCs) issued during the appeal 
period.  In March 2006, another letter was sent, reiterating 
prior discussion about the veteran's and VA's respective 
claim development responsibilities.  Also in March 2006, VA 
sent the veteran notice consistent with Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of criteria on assignment of 
disability ratings and effective dates for degree of 
disability and service connection).    

While VA did not literally comply with the "fourth element" 
notice requirement by advising the veteran that he may submit 
any pertinent evidence he has, the Board does not find that 
defect sufficient basis to conclude that material prejudice 
occurred.  The veteran was represented by an attorney 
throughout this appeal.  In particular, Dr. Vankineni's 
September 2005 report, which, as amply discussed earlier, 
likely was prepared by counsel for the doctor's endorsement, 
is strong evidence indicating that the veteran was aware of 
what specific evidence is material to a favorable outcome in 
his case.  Moreover, the Board's 2006 remand order placed the 
veteran and his attorney on notice as to why the Board 
elected to defer a decision at that time pending, in 
particular, laboratory evidence confirming that the veteran 
does in fact have hepatitis C and whether it might be 
directly associated with infectious hepatitis noted in 
service.  Further on this point, the record indicates that 
the veteran and his attorney submitted for consideration 
additional records of Dr. Vankineni, one of which is also 
dated on September 22, 2005, but which apparently was not 
added to the record after submittal of the September 22, 2005 
etiology opinion report, and as well, private laboratory 
testing results obtained in late 2005.  That submittal, too, 
is additional evidence indicating that the veteran was on 
notice as to what evidence is material to his appeal.  Based 
on all of the foregoing, the Board concludes that no material 
prejudice resulted due to a substantive notice defect.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, examination findings, private clinical records, 
written statements and argument from the veteran and counsel, 
and SSA records.  Despite appropriate notice, the veteran has 
not identified sources of pertinent, existing evidence 
missing from the record and which he desires VA to review, 
even after the last SSOC was issued in December 2006.  
Therefore, the Board finds no basis to conclude that a 
decision on the merits of this claim would be premature or 
contrary to the veteran's due process rights.          
 

ORDER

Service connection for hepatitis C is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


